Citation Nr: 0829557	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1964 until 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's bilateral hearing 
loss and tinnitus service-connection claims. 

The veteran amended his claim in June 2006 to include 
bilateral tinnitus.


FINDINGS OF FACT

1.  There is no nexus between the veteran's current bilateral 
hearing loss and his service.

2.  Current tinnitus has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a July 2006 letter in which the 
RO notified him of what evidence was required to substantiate 
his claims of bilateral hearing loss and tinnitus.  The 
letter told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, the letter notified the veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
remaining Dingess requirements were satisfied in the July 
2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  He has indicated in 
his July 2006 statement that all of his relevant treatment 
has been through the VA.

The veteran has not been afforded a VA examination.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

No examination is required because there is no evidence of 
current tinnitus.  The veteran has not reported tinnitus 
symptoms, much less a continuity of symptoms since service 
and there is no competent medical evidence of that 
disability.  

While there is current evidence of bilateral hearing loss, 
there is no competent evidence that it may be related to 
service.  The veteran has not reported a continuity of 
symptomatology, there is no clinical evidence of hearing loss 
for many years after service, and no medical professional has 
linked the current hearing loss to service.  An examination 
is not, therefore, warranted.  38 U.S.C.A. § 5103A(d).

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Service Connection

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of ear problems he sustained 
during basic training and active duty service aboard the 
U.S.S. Bon Homme Richards.  He further states that he wants 
these disabilities to be service connected so that he can 
acquire a hearing aid and undergo a procedure to improve his 
hearing.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Hearing Loss

The veteran's December 1964 entrance examination and April 
1968 discharge physical examination did not reveal tinnitus 
or any other hearing abnormality.  His entrance and discharge 
auditory examinations were entirely within normal limits.  
The service treatment records are otherwise negative for any 
complaints, symptoms or treatments relating to his current 
claims of hearing loss.

A July 2004 VA audiology record reflected the veteran's 
complaints of bilateral otorrhea.  An auditory examination 
revealed that right ear air conduction thresholds were 
between 35 and 105 decibels when thresholds were tested 
between 500 and 4000 Hertz.  Left ear air conduction 
thresholds were between 20 and 75 decibels at those 
thresholds.  Word recognition scores were 96 percent in the 
right ear and 92 percent in the left ear.

May 2005 and January 2006 audiology records revealed similar 
audiometric results.

A December 2005 treatment record noted the veteran's 
complaints of itching in his ear canals and hearing 
difficulties.  A physical examination found the veteran's 
right ear tympanic membrane had a micro perforation anterior 
superiorly.  His left ear tympanic membrane was intact.  No 
otorrhea was present.  The treatment provider suggested that 
the veteran undergo tympanoplasty to cure his hearing loss 
and advised him to discontinue his Q-Tip use.

The veteran's audiometric examinations since July 2004 have 
demonstrated bilateral hearing loss as defined by VA 
regulations.  38 C.F.R. § 3.385.  Hence, the requirement for 
a current disability has been satisfied

The veteran is competent to report noise exposure.  However, 
outside of general allegations that he suffered from ear 
problems while in service, the veteran has failed to allege 
in-service noise exposure.  

More importantly, in order for the veteran's hearing loss to 
be recognized as service connected, the condition must be 
linked to in-service noise exposure or to some other disease 
or injury in service.  

The veteran's discharge auditory examination revealed normal 
hearing and no symptoms, complaints or treatments for hearing 
loss were noted in the service treatment records.  The 
veteran has not reported a continuity of symptoms of hearing 
loss since service.  There is no clinical evidence of hearing 
loss in the decades immediately following service, and no 
medical evidence has been presented indicating that the 
veteran's bilateral hearing loss is the result of an in-
service disease or injury.  

Bilateral hearing loss was first demonstrated in the July 
2004 auditory examination, an examination performed almost 40 
years after the veteran was discharged from service.  The 
preponderance of the evidence is therefore against a 
continuity of symptomatology.

To the extent that the veteran contends that he suffers from 
bilateral hearing loss as the result of ear problems he 
experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Because of the lack of any competent and credible evidence of 
a nexus between the veteran's bilateral right hearing loss 
and active service, reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. §5107(b)(West 2002).


Tinnitus

The veteran's discharge examination and service treatment 
records are negative for any complaints, symptoms or 
treatments relating to ringing in the ears or tinnitus.  The 
post-service VA treatment records, including audiology 
evaluations, are similarly negative for any complaints or 
findings related to tinnitus.

The veteran has not described current symptoms of tinnitus 
during treatment or in his statements submitted during the 
course of this appeal.  Absent any reports of current 
tinnitus, the Board must conclude that he does not have a 
current disability. 

Even assuming arguendo that he had reported current symptoms, 
the contemporaneous record does not document a continuity of 
symptomatology in the nearly 40 years since the veteran's 
service, and he has not reported such continuity.

The veteran's statements could be construed as reporting that 
he has tinnitus as the result of ear problems he experienced 
during service, but, again, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).
  
Because of the lack of any competent evidence establishing 
that the veteran suffers from tinnitus or establishing a 
nexus between current tinnitus and active service, reasonable 
doubt does not arise and the claim must be denied.  38 
U.S.C.A. §5107(b)(West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


